       Case 1:19-cv-04803-LMM Document 25 Filed 12/20/19 Page 1 of 25




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


 AUDENZIO AIUTO, NATHANIEL                   Case No. 1:19-CV-04803-LMM
 PALMER, and CHENZERIA
 WRIGHT, on behalf of themselves and
 all others similarly situated,

                     Plaintiffs,
       -against-

 PUBLIX SUPER MARKETS, INC.,

                     Defendant.


        JOINT PRELIMINARY REPORT AND DISCOVERY PLAN


1.    Description of Case:

       (a) Describe briefly the nature of this action:

      This is an individual and proposed collective action under the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.

       (b) Summarize, in the space provided below, the facts of this case. The

summary should not be argumentative nor recite evidence.

      Plaintiffs’ Position: Plaintiffs, and all other individuals who worked in Publix

grocery stores as Bakery, Meat, and Deli Managers, were paid and internally

classified by Publix as exempt from the overtime requirements of the Fair Labor
       Case 1:19-cv-04803-LMM Document 25 Filed 12/20/19 Page 2 of 25




Standards Act (the “FLSA”) during the period beginning three years prior to the

filing date of the Complaint date through the approximately April, 2019 effective

date that Publix reclassified all department manager positions to hourly-paid and

began paying for overtime. Plaintiffs allege that the Bakery, Deli, and Meat Manager

primary duties during that period did not fall within an exemption to the FLSA’s

overtime requirements.

      Defendant’s Position:

      Publix classified its Deli, Bakery, and Meat Department Managers as exempt

from the FLSA’s overtime requirements from three years prior to Plaintiffs’

Complaint (Doc. 1) until March 30, 2019.         Publix thereafter classified those

positions as non-exempt and paid overtime wages.          Publix contends that its

Department Managers qualified for the FLSA’s executive, administrative, or

combination exemptions. Plaintiffs cannot establish a basis for collective action

determination of their claims and those whom they wish to represent, and they

cannot establish that Publix violated the FLSA -- much less willfully -- with respect

to any Plaintiff or other current or former employee whom Plaintiffs claim are

similarly situated.

      (c) The legal issues to be tried are as follows:

Plaintiffs’ Statement of Legal Issues:


                                         -2-
       Case 1:19-cv-04803-LMM Document 25 Filed 12/20/19 Page 3 of 25




      1. Whether Defendant has carried its burden of proving that Plaintiffs and the

         similarly situated employees were exempt from the FLSA’s overtime pay

         requirements;

      2. Whether, due to Defendant’s failure to keep records of the start and end times

         of hours worked by Plaintiffs and the similarly situated employees, Plaintiffs

         have proved their uncompensated overtime by just and reasonable inference

         under Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 66 S. Ct. 1187

         (1946);

      3. Whether Defendant has carried its burden of proving its affirmative defenses

         alleged in its Answer [ECF 16];

      4. Whether Defendant can satisfy the “good faith” defense to some or all of the

         liquidated damages to which Plaintiffs and those similarly situated may be

         entitled under 29 U.S.C. § 216(b); and

      5. Whether any alleged violations of the FLSA by Defendant were willful.

Defendant’s Statement of Legal Issues:

      1. Whether Plaintiffs have proven that Publix misclassified its Department

         Managers as exempt from the FLSA’s overtime requirements during the

         relevant time period.



                                         -3-
      Case 1:19-cv-04803-LMM Document 25 Filed 12/20/19 Page 4 of 25




     2. Whether this Court has personal jurisdiction over Publix as to the claims of

        the 85% of Plaintiffs’ proposed collective who worked for and were paid by

        Publix outside of Georgia.

     3. Whether Plaintiffs are similarly situated to each other such that collective

        proceedings are appropriate.

     4. Whether, if collective proceedings might otherwise be appropriate, Plaintiffs

        can propose a workable plan for collective action trial.

     5. Whether Publix acted in good faith in classifying Bakery, Deli, and Meat

        Department Managers as exempt until March 30, 2019.

     6. Whether Plaintiffs can prove the hours they claim they and those whom they

        claim to be similarly situated worked without proper pay.

     7. Whether any alleged violations of the FLSA by Publix were willful.

     (d)The cases listed below (include both style and action number) are:

          (1) Pending Related Cases: Walton v. Publix Supermarkets (sic), Inc.,

No. 1:19-cv-04466-LMM (N.D. Ga.).

          (2) Previously Adjudicated Related Cases: None.

2. This case is complex because it possesses one or more of the features listed

below (please check):

      __X__ (1) Unusually large number of parties


                                        -4-
      Case 1:19-cv-04803-LMM Document 25 Filed 12/20/19 Page 5 of 25




      _____    (2) Unusually large number of claims or defenses

      __X__ (3) Factual issues are exceptionally complex

      __X__ (4) Greater than normal volume of evidence

      __X__ (5) Extended discovery period is needed

      _____    (6) Problems locating or preserving evidence
      _____    (7) Pending parallel investigations or action by government
      _____    (8) Multiple use of experts
      _____    (9) Need for discovery outside United States boundaries
      _____    (10) Existence of highly technical issues and proof
      _____    (11) Unusually complex discovery of electronically stored
                      information.

3.    Counsel:

      The following individually-named attorneys are hereby designated as

lead counsel for the parties:

      Plaintiffs:
                    C. Andrew Head
                    HEAD LAW FIRM, LLC
                    4422 N. Ravenswood Ave.
                    Chicago, IL 60640
                    T: (404) 924-4151
                    F: (404) 796-7338
                    Email: ahead@headlawfirm.com

      Defendant:



                                      -5-
       Case 1:19-cv-04803-LMM Document 25 Filed 12/20/19 Page 6 of 25




                  Brett C. Bartlett
                  SEYFARTH SHAW LLP
                  1075 Peachtree St. NE, Suite 2500
                  Atlanta, Georgia 30309-3958
                  Telephone: (404) 885-1500
                  bbartlett@seyfarth.com

4.     Jurisdiction:

       Is there any question regarding this Court's jurisdiction?

             X Yes           ___ No


       If "yes," please attach a statement, not to exceed one page, explaining the

jurisdictional objection. When there are multiple claims, identify and discuss

separately the claim(s) on which the objection is based. Each objection should be

supported by authority.

       Publix raises this question:

       This Court lacks jurisdiction over Publix as to claims by opt-in plaintiffs who

neither worked for nor were paid by Publix in Georgia. See Bristol-Myers Squibb Co.

v. Superior Ct. of Cali., San Francisco Cty., 137 S. Ct. 1773, 1781 (2017).

       FLSA plaintiffs—of both the named and opt-in variety—have party plaintiff

status and must prove that personal jurisdiction exists over a defendant as to each

plaintiffs’ claim. See Mickles v. Country Club Inc., 887 F.3d 1270, 1275-76 (11th Cir.

2018). In a federal question case involving a statute like the FLSA that lacks a


                                         -6-
       Case 1:19-cv-04803-LMM Document 25 Filed 12/20/19 Page 7 of 25




nationwide service of process provision, party plaintiffs must show that each claim

arises out of or relates to the defendant’s in-forum conduct. See Fed. R. Civ. P. 4(k)(1);

Bristol-Myers, 137 S. Ct. at 1780. The claims of Plaintiffs who neither worked in nor

were paid by Publix in Georgia lack that required connection. Plaintiffs thus cannot

prove personal jurisdiction over Publix as to those claims.

        Publix asserted in its answer that this Court does not have jurisdiction over out-

of-state opt-ins. (Doc. 16 at 23). Given the number of individuals who had opted in at

or near the time when Plaintiffs filed their complaint, and the possibility that more

would opt in after it responded to the complaint, Publix did not move to dismiss those

early filers, knowing that it would likely be more efficient to move to dismiss all out-

of-state opt-ins at once. To the extent that this Court would prefer to take this

jurisdictional issue up at this stage in the litigation, Publix respectfully requests that the

Court set a briefing schedule for the Publix’s motion to dismiss any individual opt-in

plaintiffs who did not work for nor were paid by Publix in Georgia during the relevant

time period.

        Plaintiffs’ Position Regarding Publix’s Purported Jurisdictional Question:

        Defendant has not moved to dismiss the non-resident opt-ins. It concedes

jurisdiction as to the individual and collective claims pled by the three named Plaintiffs

in the Complaint. (Answer [Doc. 16], ¶¶ 11, 16). Defendant’s contention that this Court


                                             -7-
       Case 1:19-cv-04803-LMM Document 25 Filed 12/20/19 Page 8 of 25




lacks jurisdiction over it as to the claims of non-named plaintiff individuals who file

consents to join under the federal statutory mechanism of 29 U.S.C. § 216(b) is

incorrect. It conflicts with the holdings of this Court finding Bristol-Myers inapplicable

to federal court actions and exercising jurisdiction over defendants as to the claims of

non-resident individuals who are not named as plaintiffs in the Complaint (unlike in

mass tort cases). See, e.g., Dennis v. IDT Corp., 343 F. Supp. 3d 1363, 1366-67 (N.D.

Ga. 2018) (May, J.); Sanchez v. Launch Tech. Workforce Sols, LLC, 297 F. Supp. 3d

1360, 1367 (N.D. Ga. 2018), adopted by Sanchez v. Launch Tech. Workforce Sols.,

LLC, 297 F. Supp. 3d 1360 (N.D. Ga. 2018). Defendant’s position has been rejected

by the overwhelming majority of district courts within the Eleventh Circuit and across

the country concluding that Bristol-Myers does not prohibit federal court jurisdiction

over the claims of non-residents who are not named Plaintiffs but have opted in to a

collective action under the FLSA’s consent provision in § 216(b). See, e.g., Hunt v.

Interactive Med. Specialists, Inc., No. 1:19CV13, 2019 U.S. Dist. LEXIS 208561

(N.D. W. Va. Dec. 4, 2019) (Bristol-Myers does not bar federal court’s jurisdiction

over non-resident opt-ins to FLSA collective actions); accord Meo v. Lane Bryant, Inc.,

No. CV 18-6360, 2019 U.S. Dist. LEXIS 174552 (E.D.N.Y. Sep. 30, 2019); Mason v.

Lumber Liquidators, Inc., No. 17-CV-4780, 2019 U.S. Dist. LEXIS 80654 (E.D.N.Y.

May 13, 2019), aff’d, 2019 U.S. Dist. LEXIS 141026 (E.D.N.Y. Aug. 19, 2019); Gibbs


                                           -8-
        Case 1:19-cv-04803-LMM Document 25 Filed 12/20/19 Page 9 of 25




v. MLK Express Servs., LLC, No. 2:18-cv-434, 2019 U.S. Dist. LEXIS 78007 (M.D.

Fla. Mar. 28, 2019); Seiffert v. Qwest Corp., No. CV-18-70, 2018 U.S. Dist. LEXIS

211287 (D. Mt. Dec. 14, 2018); Garcia v. Vasilia, 319 F. Supp. 3d 863 (S.D. Tex.

2018); Swamy v. Title Source, Inc., No. C 17-01175 WHA, 2017 U.S. Dist. LEXIS

186535 (N.D. Cal. Nov. 10, 2017); Thomas v. Kellogg Co., No. C13-5136RBl, 2017

U.S. Dist. LEXIS 171734 (W.D. Wash. Oct. 17, 2017).

5.      Parties to This Action:

        (a) The following persons are necessary parties who have not been joined:

        Plaintiffs:

      Pursuant to 29 U.S.C. § 216(b), Plaintiffs have filed a motion for conditional

certification and issuance of notice, asserting that others similarly situated should be

joined as opt-in plaintiffs to this collective action.

        Defendants:

        There are no necessary parties that have not been joined.

        (b) The following persons are improperly joined as parties:

        None.

        (c) The names of the following parties are either inaccurately stated or

necessary portions of their names are omitted:




                                           -9-
       Case 1:19-cv-04803-LMM Document 25 Filed 12/20/19 Page 10 of 25




        (d) The parties shall have a continuing duty to inform the Court of any

contentions regarding unnamed parties necessary to this action or any

contentions regarding misjoinder of parties or errors in the statement of a party's

name.

6.      Amendments to the Pleadings:

        Amended and supplemental pleadings must be filed in accordance with

the time limitations and other provisions of Fed.R.Civ.P. 15. Further

instructions regarding amendments are contained in Local Rule 15.

        (a) List separately any amendments to the pleadings that the parties

anticipate will be necessary:

      The parties do not at this time anticipate that any amendments will be

necessary, other than as set forth below.

        (b) Amendments to the pleadings submitted LATER THAN THIRTY

DAYS after the Joint Preliminary Report and Discovery Plan is filed, or

should have been filed, will not be accepted for filing, unless otherwise

permitted by law.

        Plaintiffs:

      Due to the possibility of discovering a need to amend the pleadings based on

opt-in plaintiffs and information received from opt-ins who may join the lawsuit,


                                        -10-
       Case 1:19-cv-04803-LMM Document 25 Filed 12/20/19 Page 11 of 25




should Plaintiffs’ motion for conditional certification be granted, Plaintiffs request

twenty days from the close of the opt-in period to amend initial pleadings, if

necessary. See, e.g., Florence v. Deli Management, Inc., No. 1:18-cv-04303-SCJ

[Doc. 25] (N.D. Ga. Dec. 21, 2018) (allowing plaintiff twenty days after close of

opt-in period, if conditional certification is granted, within which to move to amend

the pleadings); Prowant v. Federal National Mortgage Assoc., No. 1:14-cv-03799-

AT [Doc. 69] (N.D. Ga. June 22, 2017) (allowing plaintiff twenty days after close

of opt-in period within which to move to amend the pleadings).

        Defendant:

      At present, Plaintiffs have filed the opt-in consent forms of 32 individuals

whom they wish to represent, should this Court grant their motion for conditional

certification of a collective action.     Twelve of those submitted declarations

containing testimony purportedly describing the basis of their claims against Publix.

It is not conceivable that Plaintiffs would not know, based on their counsel’s

investigation involving this many putative party plaintiffs, what claims and types of

claims that they might pursue in this litigation, whether on their own behalves or on

the behalf of others. To the extent Plaintiffs determine at a later date that they need

to add parties as named plaintiffs, Publix does not object to their proposal to extend

the date for amendment until 20 days after the close of the opt-in period, if any.


                                         -11-
       Case 1:19-cv-04803-LMM Document 25 Filed 12/20/19 Page 12 of 25




Publix would object, however, to such a late addition of substantive claims on any

plaintiff’s behalf that are of a type or character distinct from those currently in

Plaintiffs’ complaint.

7.     Filing Times for Motions:

       All motions should be filed as soon as possible. The local rules set

specific filing limits for some motions. These times are restated below.

       All other motions must be filed WITHIN THIRTY DAYS after the

beginning of discovery, unless the filing party has obtained prior permission

of the court to file later. Local Rule 7.1A (2).

       (a) Motions to Compel: before the close of discovery or, if longer, within

fourteen (14) days after service of the disclosure or discovery response upon

which the objection is based. Local Rule 37.1.

        (c) Summary Judgment Motions: within thirty days after the close of

discovery, unless otherwise permitted by court order. The party opposing the

motion has twenty-one (21) days after service of the motion or a responsive

pleading is due, whichever is later, in which to file a responsive pleading. Local

Rule 56.1.




                                       -12-
      Case 1:19-cv-04803-LMM Document 25 Filed 12/20/19 Page 13 of 25




       (d) Other Limited Motions: Refer to Local Rules 7.2A; 7.2B, and 7.2E,

respectively, regarding filing limitations for motions pending on removal,

emergency motions, and motions for reconsideration.

       (e) Motions Objecting to Expert Testimony: Daubert motions with

regard to expert testimony no later than the date that the proposed pretrial

order is submitted. Refer to Local Rule 7.2F.

8.     Initial Disclosures:

       The parties are required to serve initial disclosures in accordance with

Fed.R.Civ.P. 26. If any party objects that initial disclosures are not appropriate,

state the party and basis for the party’s objection. NOTE: Your initial disclosures

should include electronically stored information. Refer to Fed.R.Civ.P.

26(a)(1)(B).

       Subject to the limitation below regarding Rule 26(a)(1)(A)(iii), the

parties have no objection to initial disclosures and will exchange initial

disclosures on or before July 22, 2019.

     The Parties’ Agreement:

     Plaintiffs requests a modification to Rule 26(a)(1)(A)(iii)’s requirement that

actual damages amounts claimed by Plaintiffs and the opt-in Plaintiffs must be

estimated in initial disclosures before Plaintiffs have received Defendant’s


                                       -13-
       Case 1:19-cv-04803-LMM Document 25 Filed 12/20/19 Page 14 of 25




production of those Plaintiffs’ time and pay records. This Court and other judges in

this district have routinely approved similar requested modifications to Rule 26(a)’s

initial disclosure requirements in FLSA cases, including over a defendant’s

objections. See Moncrief v. Ashton Gardens, No. 1:16-cv-00282-LMM [Doc. 15]

(N.D. Ga. May 25, 2016) (entering order on parties’ stipulation allowing plaintiff to

provide the figures to be used in her damages calculations within 30 days of

receiving defendants’ responses to plaintiff’s first discovery requests in FLSA case);

see also Weinstein v. 440 Corp., No. 2:19-cv-00105-RWS [Doc. No. 21] (N.D. Ga.

July 23, 2019) (entering scheduling order on parties’ stipulation to this

modification); Prowant v. Federal Nat’l Mortg. Assoc., No. 1:14-cv-03799-AT

[Doc. 69] (N.D. Ga. June 22, 2017) (granting plaintiff request over defendant’s

opposition to modify Rule 26(a), allowing plaintiff 45 days after defendant’s

production of documents to provide damages calculations under Rule 26(a)(1)(A));

George v. Academy Mortgage Corp. (USA), No. 1:16-cv-00471-CAP [Doc. No. 19]

(N.D. Ga. July 13, 2016) (approving parties’ stipulation allowing plaintiff to provide

the figures to be used in her damages calculations within 30 days of receiving

defendants’ responses to plaintiff’s first discovery requests in FLSA case);

Youngclaus v. Aarene Contracting, LLC and Gary Mills, No. 1:14-CV-1723-RWS

(N.D. Ga. Sep. 3, 2014) (entering order permitting plaintiff to provide the figures to


                                        -14-
       Case 1:19-cv-04803-LMM Document 25 Filed 12/20/19 Page 15 of 25




be used in his damages calculations within 30 days of receiving defendants’

responses to plaintiff’s first discovery requests in FLSA case); Brackett v. Aarene

Contracting, LLC and Gary Mills, No. 1:13-cv-1461-AT (N.D. Ga. Jun. 13, 2013)

(entering order amending initial disclosure obligations and allowing plaintiffs 30

days from date of defendant’s responses to plaintiffs’ first request for production of

documents within which to provide damages figures under Rule 26(a)(1)(A)(iii) in

FLSA case, over defendant’s objections).

      Publix disputes Plaintiffs’ position and does not agree that a modification is

required; however, in order to limit disputed issues the parties have agreed to the

following protocol. The parties agree that Plaintiffs shall provide the Rule

26(a)(1)(A)(iii) damages calculation estimates by the deadline set by this Court after

the parties appear before it for a discovery and scheduling planning conference

following the Court’s ruling on Plaintiffs’ pending conditional certification motion (if

that motion is denied) or following the close of the opt-in period (if that motion is

granted), when the parties should be aware of which and how many Plaintiffs and opt-

in plaintiffs have joined this litigation. In addition, if the parties agree to mediate the

case before then, the parties agree that Plaintiffs will provide mediation-privileged

estimates no later than ten (10) days after receiving any agreed upon pre-mediation




                                           -15-
       Case 1:19-cv-04803-LMM Document 25 Filed 12/20/19 Page 16 of 25




production of time and pay records from Publix, which production shall be made not

later than thirty (30) days prior to a scheduled mediation date.

9.       Request for Scheduling Conference:

         Does any party request a scheduling conference with the Court? If so,

please state the issues which could be addressed and the position of each party.

         Plaintiffs:

         The parties jointly request that the Court order the discovery period to

commence ten (10) days after (i) the close of the opt-in period, if Plaintiffs’ motion

for conditional certification and issuance of notice is granted, or (ii) the Court’s

ruling on Plaintiffs’ motion for conditional certification and issuance of notice, if

that motion is denied.

        While Plaintiffs do not agree with many of Defendant’s statements below,

Plaintiffs request a discovery and scheduling planning conference following the

Court’s ruling on Plaintiffs’ pending conditional certification motion (if that motion is

denied) or following the close of the opt-in period (if that motion is granted), when the

parties should be aware of which and how many Plaintiffs and opt-in plaintiffs have

joined this litigation.

        Although Plaintiffs do not request an earlier conference with the Court at this

time, Plaintiffs may request (or may join Publix’s request for) a conference with the


                                          -16-
       Case 1:19-cv-04803-LMM Document 25 Filed 12/20/19 Page 17 of 25




Court regarding how this case should proceed in light of issues, developments, and

motions practice in the Walton case.

        Defendant:

        This case involves more moving parts than most, particularly given the

existence of Walton v. Publix, No. 1:19-cv-4466, which raises identical FLSA

claims on behalf of many of the same Publix employees as this matter. Publix

anticipates issues concerning proportionality, the scope of relevant discovery,

sources of ESI, and possible coordination of discovery with Walton. Plaintiffs’

counsel’s possession of large numbers of Publix documents obtained in previous

FLSA litigation also suggests that discovery in this case should be more limited

than it otherwise might be. Publix thus requests a conference with this Court to

develop a plan for how this case should proceed after a decision on conditional

certification issues. Because the parties request that discovery commence only

after this Court rules on Plaintiffs’ pending motion for conditional certification, a

scheduling and planning conference might be most efficiently held after that ruling,

as well. If, however, this Court seeks the parties’ views regarding any need to

coordinate this instance litigation with the related Walton case, then Publix stands

prepared to appear for a conference on that and related topics.




                                        -17-
       Case 1:19-cv-04803-LMM Document 25 Filed 12/20/19 Page 18 of 25




10.     Discovery Period: The discovery period commences thirty days after the

appearance of the first defendant by answer to the complaint, unless the parties

consent to begin earlier. As stated in Local Rule 26.2A, responses to initiated

discovery must be completed before expiration of the assigned discovery period.

        Cases in this Court are assigned to one of the following three discovery

tracks: (a) zero-month discovery period, (b) four-months discovery period, and (c)

eight-months discovery period. A chart showing the assignment of cases to a

discovery track by filing category is contained in Appendix F. The track to which a

particular case is assigned is also stamped on the complaint and service copies of the

complaint at the time of filing.

        The parties request that the Court order the discovery period to commence 10 days

after the close of the opt-in period, should the Court grant Plaintiffs’ motion for

conditional certification (in whole or in part), or 10 days after a ruling denying Plaintiffs’

motion for conditional certification.

        Please state below the subjects on which discovery may be needed:

      The parties anticipate discovery concerning the allegations contained in

Plaintiffs’ Complaint, the defenses asserted in Defendant’s Answer, and any other

matters relating to issues and witnesses identified through discovery or investigation.




                                            -18-
       Case 1:19-cv-04803-LMM Document 25 Filed 12/20/19 Page 19 of 25




       If the parties anticipate that additional time beyond that allowed by the

assigned discovery track will be needed to complete discovery or that

discovery should be conducted in phases or be limited to or focused upon

particular issues, please state those reasons in detail below:

       Defendant contends that this case should be assigned to the eight month

discovery track for complex cases.

       11. Discovery Limitation and Discovery of Electronically Stored

Information:

        (a) What changes should be made in the limitations on discovery

imposed under the Federal Rules of Civil Procedure or Local Rules of this

Court, and what other limitations should be imposed?

      The Parties’ Agreement:

        The parties agree that that Defendant shall not contact or subpoena the

named Plaintiffs’ or any Opt-ins’ prospective employer, current employer, or

subsequent employer (following termination from employment with Defendant), to

discover information about their claims in this action without first providing

Plaintiffs 20 days’ notice and an opportunity to file a motion for a protective order

or a motion to quash such subpoena. If such a motion is filed, contact with the

intended subpoena recipient will not be initiated and the subpoena will not be


                                        -19-
      Case 1:19-cv-04803-LMM Document 25 Filed 12/20/19 Page 20 of 25




served, until such motion is decided. Should Defendant serve written discovery on

any Plaintiff or opt-in plaintiff requesting that such party identify his or her

prospective employer, current employer, or subsequent employer (following

termination from employment with Defendant), and should that party fail to respond

timely to that request, or should he or she fail to have identified (by initial or

supplemental responses) an employer that Publix later discovers through

independent means by the time of Defendant’s service of a subpoena, then

Plaintiffs’ proposed requirement shall not be enforced as to that unidentified

prospective, current, or subsequent employer.

        (b) Is any party seeking discovery of electronically stored information?

                    _x_Yes                       _____No

        If “yes,”

           (1)       The parties have discussed the sources and scope of the

production of electronically stored information and have agreed to limit the

scope of production (e.g., accessibility, search terms, date limitations, or key

witnesses) as follows:

      The parties have initially conferred regarding electronically stored

information (“ESI”) and have confirmed that this litigation will involve ESI

discovery. The parties will continue to work together to identify and determine the


                                       -20-
       Case 1:19-cv-04803-LMM Document 25 Filed 12/20/19 Page 21 of 25




sources of potentially relevant ESI, the measures to be taken to preserve that ESI,

and, if produced in discovery, the format in which the ESI will be produced and any

limitations regarding the scope of production.

      Because the parties have requested that discovery commence after the

number and identity of opt-ins have been determined, and respectfully request the

opportunity to present a proposed discovery and scheduling order after the close of

the opt-in period, if Plaintiffs’ motion for conditional certification is granted, the

parties also request the opportunity to include their ESI agreements and requests in

that proposed discovery and scheduling order once the scope of the parties is fully

known.

              (2) The parties have discussed the format for the production of

electronically stored information (e.g., Tagged Image File Format (TIFF or .TIF

files), Portable Document Format (PDF), or native), method of production (e.g.,

paper or disk), and the inclusion or exclusion and use of metadata, and have agreed

as follows:

           In the absence of agreement on issues regarding discovery of

electronically stored information, the parties shall request a scheduling

conference in paragraph 9 hereof.

12.      Other Orders:


                                         -21-
      Case 1:19-cv-04803-LMM Document 25 Filed 12/20/19 Page 22 of 25




       What other orders do the parties think that the Court should enter

under Rule 26(c) or under Rule 16(b) and (c)?




13.    Settlement Potential:

       (a) Lead counsel for the parties certify by their signatures below that they

       conducted a Rule 26(f) conference that was held on December 17, 2019,

       and that they participated in settlement discussions. Other persons who

       participated in the settlement discussions are listed according to party.

      For Plaintiffs: Lead counsel:

       /s/ C. Andrew Head

      Other participants: David Hughes

      For Defendant: Lead counsel: /s/ Brett C. Bartlett

      Other participants: Lennon Haas

       All parties were promptly informed of all offers of settlement and

       following discussion by all counsel, it appears that there is now:

          (x) A possibility of settlement before discovery.

          (x) A possibility of settlement after discovery.




                                       -22-
      Case 1:19-cv-04803-LMM Document 25 Filed 12/20/19 Page 23 of 25




          ( _____ ) A possibility of settlement, but a conference with the judge is

          needed.

          ( _____ ) No possibility of settlement.

       (b) Counsel         (x)   do   or     (    )   do   not   intend   to     hold

additional settlement conferences among themselves prior to the close of discovery.

       (c) The following specific problems have created a hindrance to

settlement of this case.

14.   Trial by Magistrate Judge:

       Note: Trial before a Magistrate Judge will be by jury trial if a party is

otherwise entitled to a jury trial.

       (a) The parties do not consent to having this case tried before a magistrate

judge of this Court.



/s/ C. Andrew Head                           /s/ Brett C. Bartlett
C. Andrew Head, Ga. Bar No. 341472           Brett C. Bartlett
Bethany Hilbert (admitted pro hac            Georgia Bar No. 040510
vice)                                        Lennon B. Haas
HEAD LAW FIRM, LLC                           Georgia Bar No. 158533
1170 Howell Mill Rd NW                       SEYFARTH SHAW LLP
Suite 305                                    1075 Peachtree St. NE, Suite 2500
Atlanta, GA 30318; and                       Atlanta, Georgia 30309-3958
4422 N. Ravenswood Ave.                      Telephone: (404) 885-1500
Chicago, IL 60640 (resident office)          bbartlett@seyfarth.com
T: (404) 924-4151                            lhaas@seyfarth.com
F: (404) 796-7338
                                           -23-
      Case 1:19-cv-04803-LMM Document 25 Filed 12/20/19 Page 24 of 25




ahead@headlawfirm.com                  Attorneys for Defendant
bhilbert@headlawfirm.com

David Hughes (admitted pro hac vice)
HARDIN & HUGHES, LLP
2121 14th Street
Tuscaloosa, AL 35401

Attorneys for Plaintiffs
      Case 1:19-cv-04803-LMM Document 25 Filed 12/20/19 Page 25 of 25




                             *************

                            SCHEDULING ORDER

       Upon review of the information contained in the Joint Preliminary Report

and Discovery Plan form completed and filed by the parties, the Court orders that

the time limits for adding parties, amending the pleadings, filing motions,

completing discovery, and discussing settlement and referral of case to trial before

a magistrate judge are as set out in the Federal Rules of Civil Procedure and the

Local Rules of this Court, except as herein modified:



       IT IS SO ORDERED, this __________ day of ______________ , 20____.



                      UNITED STATES DISTRICT JUDGE
